Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 1 of 15 PageID: 1



                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


  JOSCELYN QUIROZ and SAMUEL                           Civil Action No. 20-cv-05620
  QUIROZ on behalf of themselves and all
  others similarly situated,                           CLASS ACTION COMPLAINT
                                                       AND DEMAND FOR JURY
                             Plaintiffs,               TRIAL
            v.

  RIDER UNIVERSITY,

                              Defendant.


       Plaintiffs Joscelyn Quiroz and Samuel Quiroz (“Plaintiffs”) bring this action on behalf of

themselves and all others similarly situated against Defendant Rider University (“Rider” or

“Defendant”). Plaintiffs make the following allegations pursuant to the investigation of their

counsel and based upon information and belief, except as to the allegations specifically

pertaining to themselves, which are based on personal knowledge.

         NATURE OF THE ACTION AND FACTS COMMON TO ALL CLAIMS

       1.        This is a class action lawsuit on behalf of all people who paid tuition and fees for

the Spring 2020 academic semester at Rider, and who, because of its response to the Novel

Coronavirus Disease 2019 (“COVID-19”) pandemic, lost the benefit of the education for which

they paid, and/or the services for which their fees were paid, without having their tuition and fees

refunded to them.

       2.        Rider is a large private university, with an enrollment of approximately 5,000

students. Rider is located in Lawrence Township, New Jersey. Rider offers more than 50 degree

options for undergraduate students as well as graduate programs, including business and

education.
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 2 of 15 PageID: 2



       3.      On March 17, 2020 Rider announced via news release that because of the global

COVID-19 pandemic, all in-person classes would be suspended effective March 30, 2020 (the

first day back from Spring Break). The announcement informed students that all classes would

instead be held remotely through online formats.

       4.      Since March 13, 2020, Rider has not held any in-person classes. The closure of

Rider’s campuses has been extended through the end of Spring Semester 2020. Classes that have

continued have only been offered in an online format, with no in-person instruction.

       5.      As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiffs and the putative

class contracted and paid for. The online learning options being offered to Rider students are

subpar in practically every aspect, from the lack of facilities, materials, and access to faculty.

Students have been deprived of the opportunity for collaborative learning and in-person

dialogue, feedback, and critique. The remote learning options are in no way the equivalent of the

in-person education that Plaintiffs and the putative class members contracted and paid for.

       6.      Plaintiffs and the putative class are therefore entitled to a refund of tuition and

fees for in-person educational services, facilities, access and/or opportunities that Defendant has

not provided. Even if Rider claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

       7.      Through this lawsuit Plaintiffs seek, for themselves and Class members,

Defendant’s disgorgement of the pro-rated portion of tuition and fees, proportionate to the

amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiffs seek a return of these amounts on behalf of

themselves and the Class as defined below.




                                                  2
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 3 of 15 PageID: 3



                                            PARTIES

       8.      Plaintiff Joscelyn Quiroz is a citizen of New Jersey who resides in Somerset, New

Jersey. Ms. Quiroz is an undergraduate student at Rider, and paid approximately $3,711 in

tuition and fees for the Spring 2020 semester. Ms. Quiroz is pursuing a Bachelor’s degree in

Marine Sciences at Rider. The Marine Sciences program at Rider relies extensively on in-person

instruction, meaningful student presentations, peer collaboration, and access to university

facilities, including laboratory equipment. None of these resources are available to Ms. Quiroz

while in-person classes are suspended. Ms. Quiroz has not been provided a refund of any tuition

monies paid, despite the fact that in-person classes have not been held since March 13, 2020.

       9.      Plaintiff Samuel Quiroz is a citizen of New Jersey who resides in Somerset, New

Jersey. Mr. Quiroz is the parent of Ms. Quiroz. Mr. Quiroz paid Defendant approximately

$10,677 in tuition and fees for Spring Semester 2020. Despite the fact that in-person classes

have not been held since March 13, 2020, Rider has not provided any refund for tuition or fees.

       10.     Defendant Rider University is a private university with its principal place of

business located at 2083 Lawrenceville Road, Lawrenceville, New Jersey 08648.

                                JURISDICTION AND VENUE

       11.     The Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332(d)(2)(A),

as modified by the Class Action Fairness Act of 2005, because at least one member of the Class,

as defined below, is a citizen of a different state than Defendant, there are more than 100

members of the Class, and the aggregate amount in controversy exceeds $5,000,000 exclusive of

interest and costs.

       12.     This Court has personal jurisdiction over Defendant because many of the acts and

transactions giving rise to this action occurred in this District, because Defendant conducts




                                                 3
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 4 of 15 PageID: 4



substantial business in this District, and because Defendant’s principal place of business is

located in this District.

        13.       Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because many of the

acts and transactions giving rise to this action occurred in this District, because Plaintiffs are

residents of this District, and because Defendant’s principal place of business is located in this

District.

                                    FACTUAL ALLEGATIONS

Plaintiffs And Class Members Paid Tuition And Fees For Spring Semester 2020

        14.       Plaintiffs and Class members are individuals who paid the cost of tuition and

other mandatory fees for the Spring 2020 Semester at Rider.

        15.       Spring Semester 2020 classes at Rider began on or about January 27, 2020. Final

exams for the semester are scheduled for end on or around May 12, 2020.

            16.   Plaintiffs and Class members paid the cost of tuition for the Spring Semester

2020. They also paid other mandatory fees associated with the Spring Semester 2020, including

a Student Activities Fee and Technology Fees.

        17.       Approximate tuition costs at Rider for the Spring Semester 2020 are as follows:

                  •   Undergraduate student (12-18 credits): $21,860

                  •   Undergraduate student (1-11 credits): $1,260 per credit

                  •   MBA student: $1,000 per credit

                  •   Other graduate student programs: $850 per credit

        18.       Precise fees paid by or on behalf of Rider students vary based on program of

study. However, academic fees for full-time Rider students comprise at least $370 per semester.

        19.       The tuition and fees described in the paragraphs above are provided by way of



                                                   4
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 5 of 15 PageID: 5



example; total damage amounts – which may include other fees that are not listed herein but that

were not refunded – will be proven at trial.

In Response To COVID-19, Rider Closed Campuses And Cancelled All In-Person Classes

       20.     On March 17, 2020, Rider announced via news release that because of the global

COVID-19 pandemic, all in-person classes would be suspended effective March 30, 2020 (the

first day back from Spring Break). The announcement informed students that all classes would

instead be held remotely through online formats.

       21.     Since March 13, 2020, Rider has not held any in-person classes. The closure of

Rider’s campuses has been extended through the end of Spring Semester 2020. Classes that have

continued have only been offered in an online format, with no in-person instruction. Even

classes for students with concentrations in areas where in-person instruction is especially crucial

(such as music, theatre, nursing, and the sciences) have only had access to minimum online

education options.

       22.     As a result of the closure of Defendant’s facilities, Defendant has not delivered

the educational services, facilities, access and/or opportunities that Plaintiffs and the putative

class contracted and paid for. Plaintiffs and the putative class are therefore entitled to a refund of

all tuition and fees for services, facilities, access and/or opportunities that Defendant has not

provided. Even if Rider claims it did not have a choice in cancelling in-person classes, it

nevertheless has improperly retained funds for services it is not providing.

       23.     Defendant markets the Rider on-campus experience as a benefit of enrollment on

Rider’s website:




                                                  5
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 6 of 15 PageID: 6




       24.    Defendant also markets the benefits its facilities and collaborative environment

for many programs, including its Marine Sciences program:




                                               6
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 7 of 15 PageID: 7



       25.     The online learning options being offered to Rider students are subpar in

practically every aspect, from the lack of facilities, materials, and access to faculty. Students

have been deprived of the opportunity for collaborative learning and in-person dialogue,

feedback, and critique.

       26.     The remote learning options are in no way the equivalent of the in-person

education putative class members contracted and paid for—especially given that the majority of

Rider’s degree programs require significant studio time, access to design facilities, and/or

collaborative efforts among students and between students and instructors. The remote

education being provided is not even remotely worth the amount charged class members for

Spring Semester 2020 tuition.

       27.     Through this lawsuit Plaintiffs seeks, for themselves and Class members,

Defendant’s disgorgement of the pro-rated portion of tuition and fees, proportionate to the

amount of time that remained in the Spring Semester 2020 when classes moved online and

campus services ceased being provided. Plaintiffs seek return of these amounts on behalf of

themselves and the Class as defined below.

                                        CLASS ALLEGATIONS

       28.     Plaintiffs seek to represent a class defined as all people who paid Rider Spring

Semester 2020 tuition and/or fees for in-person educational services that Rider failed to provide,

and whose tuition and fees have not been refunded (the “Class”). Specifically excluded from the

Class are Defendant, Defendant’s officers, directors, agents, trustees, parents, children,

corporations, trusts, representatives, employees, principals, servants, partners, joint ventures, or

entities controlled by Defendant, and their heirs, successors, assigns, or other persons or entities

related to or affiliated with Defendant and/or Defendant’s officers and/or directors, the judge




                                                  7
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 8 of 15 PageID: 8



assigned to this action, and any member of the judge’s immediate family.

       29.     Plaintiffs also seek to represent a subclass consisting of Class members who

reside in New Jersey (the “Subclass”).

       30.     Subject to additional information obtained through further investigation and

discovery, the foregoing definition of the Class and Subclass may be expanded or narrowed by

amendment or amended complaint.

       31.     Numerosity. The members of the Class and Subclass are geographically

dispersed throughout the United States and are so numerous that individual joinder is

impracticable. Upon information and belief, Plaintiffs reasonably estimate that there are tens of

thousands of members in the Class and Subclass. Although the precise number of Class

members is unknown to Plaintiffs, the true number of Class members is known by Defendant and

may be determined through discovery. Class members may be notified of the pendency of this

action by mail and/or publication through the distribution records of Defendant and third-party

retailers and vendors.

       32.     Existence and predominance of common questions of law and fact. Common

questions of law and fact exist as to all members of the Class and Subclass and predominate over

any questions affecting only individual Class members. These common legal and factual

questions include, but are not limited to, the following:

       (a)     whether Defendant accepted money from Class and Subclass members in

               exchange for the promise to provide services;

       (b)     whether Defendant has provided the services for which Class and Subclass

               members contracted; and

       (c)     whether Class and Subclass members are entitled to a refund for that portion of




                                                 8
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 9 of 15 PageID: 9



               the tuition and fees that was contracted for services that Defendant did not

               provide.

       (d)     whether Defendant has unlawfully converted money from Plaintiffs, the Class and

               Subclass; and

       (d)     whether Defendant is liable to Plaintiffs, the Class, and Subclass for unjust

enrichment.

       33.     Typicality. Plaintiffs’ claims are typical of the claims of the other members of

the Class in that, among other things, all Class and Subclass members were similarly situated and

were comparably injured through Defendant’s wrongful conduct as set forth herein. Further,

there are no defenses available to Defendants that are unique to Plaintiffs.

       34.     Adequacy of Representation. Plaintiffs will fairly and adequately protect the

interests of the Class and Subclass. Plaintiffs have retained counsel that is highly experienced in

complex consumer class action litigation, and Plaintiffs intend to vigorously prosecute this action

on behalf of the Class and Subclass. Furthermore, Plaintiffs have no interests that are

antagonistic to those of the Class or Subclass.

       35.     Superiority. A class action is superior to all other available means for the fair

and efficient adjudication of this controversy. The damages or other financial detriment suffered

by individual Class and Subclass members are relatively small compared to the burden and

expense of individual litigation of their claims against Defendant. It would, thus, be virtually

impossible for the Class or Subclass on an individual basis, to obtain effective redress for the

wrongs committed against them. Furthermore, even if Class or Subclass members could afford

such individualized litigation, the court system could not. Individualized litigation would create

the danger of inconsistent or contradictory judgments arising from the same set of facts.




                                                  9
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 10 of 15 PageID: 10



Individualized litigation would also increase the delay and expense to all parties and the court

system from the issues raised by this action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding, economies of scale, and

comprehensive supervision by a single court, and presents no unusual management difficulties

under the circumstances.

       36.     In the alternative, the Class and Subclass may also be certified because:

       (a)     the prosecution of separate actions by individual Class and Subclass members

would create a risk of inconsistent or varying adjudications with respect to individual Class

members that would establish incompatible standards of conduct for the Defendant;

       (b)     the prosecution of separate actions by individual Class and Subclass members

would create a risk of adjudications with respect to them that would, as a practical matter, be

dispositive of the interests of other Class members not parties to the adjudications, or

substantially impair or impede their ability to protect their interests; and/or

       (c)     Defendant has acted or refused to act on grounds generally applicable to the Class

as a whole, thereby making appropriate final declaratory and/or injunctive relief with respect to

the members of the Class as a whole.

                                           COUNT I
                                     Breach Of Contract
                             (On Behalf Of The Class And Subclass)

       37.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       38.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendants.

       39.     Through the admission agreement and payment of tuition and fees, Plaintiffs and




                                                  10
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 11 of 15 PageID: 11



each member of the Class and Subclass entered into a binding contract with Defendant.

       40.      As part of the contract, and in exchange for the aforementioned consideration,

Defendant promised to provide certain services, all as set forth above. Plaintiffs, Class, and

Subclass members fulfilled their end of the bargain when they paid monies due for Spring

Semester 2020 tuition. Tuition for Spring Semester 2020 was intended to cover in-person

educational services from January through May 2020. In exchange for tuition monies paid, Class

and Subclass members were entitled to in-person educational services through the end of the

Spring Semester.

       41.      Defendant has failed to provide the contracted for services and has otherwise not

performed under the contract as set forth above. Defendant has retained monies paid by

Plaintiffs and the Class for their Spring Semester 2020 tuition and fees, without providing them

the benefit of their bargain.

       42.      Plaintiffs and members of the Class and Subclass have suffered damage as a

direct and proximate result of Defendant’s breach, including but not limited to being deprived of

the education, experience, and services to which they were promised and for which they have

already paid.

       43.      As a direct and proximate result of Defendant’s breach, Plaintiffs, the Class, and

Subclass are entitled to damages, to be decided by the trier of fact in this action, to include but no

be limited to reimbursement of certain tuition, fees, and other expenses that were collected by

Defendant for services that Defendant has failed to deliver. Defendant should return the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since Rider shut down on March 13, 2020.

       44.      Defendant’s performance under the contract is not excused due to COVID-19.




                                                 11
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 12 of 15 PageID: 12



Indeed, Defendant should have refunded the pro-rated portion of any education services not

provided. Even if performance was excused or impossible, Defendant would nevertheless be

required to return the funds received for services it will not provide.

                                         COUNT II
                                     Unjust Enrichment
                            (On Behalf Of The Class And Subclass)

       45.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       46.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       47.     Plaintiffs and members of the Class and Subclass conferred a benefit on

Defendant in the form of monies paid for Spring Semester 2020 tuition and other fees in

exchange for certain service and promises. Tuition for Spring Semester 2020 was intended to

cover in-person educational services from January through May 2020. In exchange for tuition

monies paid, Class members were entitled to in-person educational services through the end of

the Spring Semester.

       48.     Defendant voluntarily accepted and retained this benefit by accepting payment.

       49.     Defendant has retained this benefit, even though Defendant has failed to provide

the education, experience, and services for which the tuition and fees were collected, making

Defendant’s retention unjust under the circumstances. Accordingly, Defendant should return the

pro-rated portion of any Spring Semester 2020 tuition and fees for education services not

provided since Rider shut down on March 13, 2020.

       50.     It would be unjust and inequitable for Defendant to retain the benefit, and

Defendant should be required to disgorge this unjust enrichment.




                                                 12
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 13 of 15 PageID: 13



                                        COUNT III
                                         Conversion
                            (On Behalf Of The Class And Subclass)

       51.     Plaintiffs hereby incorporate by reference the allegations contained in all

preceding paragraphs of this complaint.

       52.     Plaintiffs bring this claim individually and on behalf of the members of the Class

and Subclass against Defendant.

       53.     Plaintiffs and members of the Class and Subclass have an ownership right to the

in-person educational services they were supposed to be provided in exchange for their Spring

Semester 2020 tuition and fee payments to Defendant.

       54.     Defendant intentionally interfered with the rights of Plaintiffs, the Class, and

Subclass when it moved all classes to an online format and discontinued in-person educational

services for which tuition and fees were intended to pay.

       55.     Plaintiffs and members of the Class and Subclass demand the return of the pro-

rated portion of any Spring Semester 2020 tuition and fees for education services not provided

since Rider shut down on March 13, 2020.

       56.     Defendant’s retention of the fees paid by Plaintiffs and members of the Class and

Subclass without providing the educational services for which they paid, deprived Plaintiffs,

Class and Subclass members of the benefits for which the tuition and fees paid.

       57.     This interference with the services for which Plaintiffs and members of the Class

and Subclass paid damaged Plaintiffs and Class members in that they paid tuition and fees for

services that will not be provided.

       58.     Plaintiffs, Class and Subclass members are entitled to the return of pro-rated

portion of any Spring Semester 2020 tuition and fees for education services not provided since




                                                13
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 14 of 15 PageID: 14



Rider shut down on March 13, 2020.

                                       PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, individually and on behalf of all others similarly situated, seek

judgment against Defendant, as follows:

                (a)     For an order certifying the Class and Subclass under Rule 23 of the
                        Federal Rules of Civil Procedure and naming Plaintiffs as representative
                        of the Class and Plaintiffs’ attorneys as Class Counsel to represent the
                        Class and Subclass;

                (b)     For an order finding in favor of Plaintiffs and the Class and Subclass on all
                        counts asserted herein;

                (c)     For compensatory and punitive damages in amounts to be determined by
                        the Court and/or jury;

                (d)     For prejudgment interest on all amounts awarded;

                (e)     For an order of restitution and all other forms of equitable monetary relief;

                (f)     For injunctive relief as pleaded or as the Court may deem proper; and

                (g)     For an order awarding Plaintiffs and the Class and Subclass their
                        reasonable attorneys’ fees and expenses and costs of suit.

                                 DEMAND FOR TRIAL BY JURY

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury of any

and all issues in this action so triable of right.


Dated: May 6, 2020                               Respectfully submitted,

                                                 BURSOR & FISHER, P.A.

                                                 By:      /s/ Philip L. Fraietta
                                                             Philip L. Fraietta

                                                 Joseph I. Marchese (pro hac vice app. forthcoming)
                                                 Philip L. Fraietta
                                                 888 Seventh Avenue
                                                 New York, NY 10019



                                                     14
Case 3:20-cv-05620-FLW-DEA Document 1 Filed 05/06/20 Page 15 of 15 PageID: 15



                                   Telephone: (646) 837-7150
                                   Facsimile: (212) 989-9163
                                   Email: jmarchese@bursor.com
                                          pfraietta@bursor.com

                                   BURSOR & FISHER, P.A.
                                   Sarah N. Westcot (pro hac vice app. forthcoming)
                                   2665 S. Bayshore Drive, Suite 220
                                   Miami, FL 33133
                                   Telephone: (305) 330-5512
                                   Facsimile: (305) 676-9006
                                   Email: swestcot@bursor.com

                                   Attorneys for Plaintiffs




                                     15
